DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 14 April 2021 is hereby acknowledged. Claims 1-19 are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The rejections set forth in the office action dated 11 February 2021 are maintained, and are set forth below for convenience. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0280913 (“Liu”) in view of WO 2020/013263 A1 (“Nantaku”).
A machine translation of WO 2020/013263 A1 is enclosed with this action.
As to claim 1, Liu teaches a resin composition comprising a polyphenylene ether resin (para. 0010), the polyphenylene ether resin having unsaturated functional groups (paras. 0010, 0014). Liu teaches a crosslinking agent having unsaturated functional group (para. 0028, teaching triallyl isocyanurate and bismaleimide). 
Liu teaches a flame retardant (para. 0029), including for example phosphorus flame retardants as an alternative to bromine flame retardants, but does not teach the recited structure. 
	Nantaku teaches flame retardant compositions, including for polyphenylene ether resins (para. 0101). Nantaku teaches the use of the recited compound (abstract) with a phosphorus flame retardant 
	As to claims 2 and 4, Liu does not teach the additional phosphorus containing compound having an unsaturated functional group, specifically allyl cyclophosphazene. However, Nantaku teaches that the flame retardant in conjunction with the aforementioned compound may include phosphorus compounds having a reactive functional group, including allyl cyclophosphazenes (para. 0084, listing numerous allyl cyclophosphazene species).
	As to claim 3, Liu does not teach a weight ratio of reactive phosphorus compound to the compound (C). However, Nantaku teaches that the amount of the compound of formula (1) (corresponding to recited formula I) as a total of that compound and the phosphorus ranges from 0.1 to 30 parts by weight (para. 0096), which corresponds to a ratio of compound (C) to reactive phosphorus compound of 0.42:1 to 0.001:1, which overlaps the recited range of 4:1 to 1:4 (4:1 to 0.25:1). As such, it would be obvious to use the compound (C) and reactive phosphorus compound, including in the recite ratio, to suppress bleed out of the resin.
	As to claim 5, Liu teaches that the polyphenylene ether resin has formula (I) (para. 0022) which meets formula (II) where Z is absent, A1 are structures meeting the definition for recited A1 and A2, X and Y are independently absent, alkenyl, or carbonyl (para. 0023), R1-R4 have the same definition as recited moieties R31-R34, and m and n are from 0 to 80, which meets the range recited for corresponding recited ranges for m and n.
	As to claims 6 and 7, Liu teaches the crosslinking agent may be triallyl isocyanurate, a polyfunctional allyl compound (para. 0028), a bismaleimide. 
	As to claim 8, Liu does not teach the additional phosphorus containing compound. However, Nanuaku teaches that the flame retardant in conjunction with the aforementioned compound is a 

	As to claims 9 and 10, Liu teaches the composition may further include an elastomer (para. 0029), including polybutadiene, a vinyl containing elastomer (table 1, exemplifying polybutadiene).
	As to claim 11, Liu teaches the crosslinking agent may be bismaleimide (para. 0028; table 1, example 1, showing BMI as an exemplary crosslinker).
	As to claim 12, Liu teaches a filler, specifically exemplifying silica (table 1), and also teaches talc, kaolin (clay), pryan, mica, aluminum oxide, zirconium oxide (para. 0029).
	As to claim 13, Liu does not teach the amount of compound (C). However, Nantaku teaches that the amount of the bleed out inhibitor of the recited formula is present in amounts from 0.01 to 60 parts in the resin (para. 0122), which encompasses the recited range. As such, given that Nantaku teaches the recited ranges are within the loading of the compound (C), the use of such amount would be an obvious modification of the composition of Liu.
	As to claim 14, Liu teaches a preferable range of polyphenylene ether resin to crosslinking agent of 4:1 to 1:1 (para. 0028), which encompasses the recited range, and furthermore, example 1 teaches 60 parts of polyphenylene ether resin to 30 parts of crosslinking agents, or a ratio of 2:1, which is within the recited range. As such, the use of the recited ratio is an obvious modification of Liu.
	As to claim 15, Liu teaches preparing prepreg by impregnating the resin composition into substrate and drying (para. 0032).
	As to claim 16, Liu teaches preparing metal clad laminate by laminating the prepreg and metal foil (para. 0033).
	As to claim 17, Liu teaches preparing printed circuit board from the laminate (para. 0033).
	
s 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0280913 (“Liu”) in view of WO 2020/013263 A1 (“Nantaku”) as applied to claim 1, further in view of US 20140349090 (“Hsieh”).
As to claims 18 and 19, Liu in view of Nantaku does not teach forming metal clad laminate prepared by coating the resin composition onto metal foil and drying, or a printed circuit board made therefrom. However, Hsieh teaches similar compositions of polyphenylene ether with crosslinkers and phosphorus flame retardants, and teaches that printed circuit boards can be prepared by coating such resin compositions onto copper foil and heated, thus drying (paras. 0056), and that such resin foils can be used to for, printed circuit boards (para. 0059). Thus, the use of the resin compositions such as those of Liu for resin coating foil for printed circuit boards is a known application as taught by Hsieh.

Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive. 
At p. 9, applicant argues against the application of Liu and Nantaku stating that Nantaku only teaches the use of the recited compound in combination with a phosphorus flame retardant, and that the examples of Liu use only bromine based flame retardant. This is unpersuasive because the examples of Liu clearly show the use of SPB100, a cyclotriphosphazene flame retardant (para. 0052), as well as bromine flame retardants. Nantaku further suggests the use of phosphorus flame retardant for safety reasons.
At p. 10, applicant further argues that the prior art does not teach the use of the recited compound to improved dimensional stability of the resin composition. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Nantaku clearly teaches the utility of using the recited compound in polyphenylene ether resin compositions for flame retardance for reducing bleed out, and is therefore an obvious modification, notwithstanding any other observable effects. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764